Citation Nr: 1727853	
Decision Date: 07/18/17    Archive Date: 07/27/17

DOCKET NO.  10-05 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for a right upper extremity disability, to include Guillian-Barre syndrome and acute inflammatory demyelinating polyneuropathy, from April 7, 2007 to December 6, 2012, and a rating higher than 40 percent thereafter. 

2.  Entitlement to an initial rating higher than 10 percent for a left upper extremity disability, to include Guillian-Barre syndrome and acute inflammatory demyelinating polyneuropathy, from April 7, 2007 to December 6, 2012, and a rating higher than 30 percent thereafter.

3.  Entitlement to an initial rating higher than 20 percent for a left lower extremity disability, to include Guillian-Barre syndrome and acute inflammatory demyelinating polyneuropathy, from April 7, 2007 to August 13, 2007, a rating higher than 10 percent from August 13, 2007 to December 6, 2012, and a rating higher than 30 percent thereafter.

4.  Entitlement to an initial rating higher than 20 percent for a right lower extremity disability, to include Guillian-Barre syndrome and acute inflammatory demyelinating polyneuropathy, from April 7, 2007 to August 13, 2007, a rating higher than 10 percent from August 13, 2007 to December 6, 2012, and a rating higher than 30 percent thereafter.
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran had active service from September 1976 to September 1979, and from January 2006 to April 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2007 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for bilateral lower extremity disabilities and assigned separate disability ratings of 20 percent from April 7, 2007 to August 13, 2007, and ratings of 10 percent effective August 13, 2007.  That rating decision also granted service connection for bilateral upper extremity disabilities and assigned 10 percent disability ratings, respectively.    

By a rating decision in August 2016, the RO increased the Veteran's disability rating for the right upper extremity disability to 40 percent effective December 6, 2012.  That rating decision also granted separate increased disability ratings of 30 percent for the left upper extremity, and the right and left lower extremities, effective December 6, 2012, respectively.  Because the increased ratings do not represent a grant of the maximum benefits allowable, the issues remained in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  In any event, as will be discussed below, the Veteran has withdrawn this appeal.


FINDINGS OF FACT

In July 2016, prior to the promulgation of a decision in the appeal, VA received notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal may be withdrawn by an appellant or his or her authorized representative as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  In July 2016 VA received a written, signed statement from the Veteran withdrawing his appeal in connection with his claims of entitlement to increased ratings for disabilities affecting the bilateral upper and lower extremities.  In June 2017 the Veteran's representative also filed a Motion to Dismiss stating that the Veteran wished to withdraw his pending appeal before the Board.  Thus, the Board does not have jurisdiction to review this appellate claims, and the appeal is dismissed.





ORDER

The appeal regarding the claim of entitlement to an initial rating higher than 10 percent for a right upper extremity disability, to include Guillian-Barre syndrome and acute inflammatory demyelinating polyneuropathy, from April 7, 2007 to December 6, 2012, and a rating higher than 40 percent thereafter, is dismissed.

The appeal regarding the claim of entitlement to an initial rating higher than 10 percent for a left upper extremity disability, to include Guillian-Barre syndrome and acute inflammatory demyelinating polyneuropathy, from April 7, 2007 to December 6, 2012, and a rating higher than 30 percent thereafter, is dismissed.

The appeal regarding the claim of entitlement to an initial rating higher than 20 percent for a left lower extremity disability, to include Guillian-Barre syndrome and acute inflammatory demyelinating polyneuropathy, from April 7, 2007 to August 13, 2007, a rating higher than 10 percent from August 13, 2007 to December 6, 2012, and a rating higher than 30 percent thereafter, is dismissed.

The appeal regarding the claim of entitlement to an initial rating higher than 20 percent for a right lower extremity disability, to include Guillian-Barre syndrome and acute inflammatory demyelinating polyneuropathy, from April 7, 2007 to August 13, 2007, a rating higher than 10 percent from August 13, 2007 to December 6, 2012, and a rating higher than 30 percent thereafter, is dismissed.



____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


